Citation Nr: 1044903	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  02-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as a result of herbicide exposure, and to include as 
secondary to his service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).

3.  Entitlement to an effective date earlier than March 9, 2001, 
for the award of service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1961 to October 1963, 
including service in Thailand, and a period of active duty for 
training (ACDUTRA) from August 1960 through February 1961. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2002, July 2003, September 2006, and 
February 2007 rating decisions of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
In a statement of October 2008, the Veteran indicated he 
disagrees with the RO decision to deny service connection for 
headaches.  This issue was denied by the Board in a decision of 

In April 2007 and in May 2009, the Board remanded the claims for 
entitlement to service connection for hypertension and 
entitlement to a TDIU for additional development.  That 
development having been completed, the claims have been returned 
to the Board and are now ready for appellate disposition.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested in service, is 
not shown to be causally or etiologically related to active 
service or to any service-connected disability, and is not shown 
to have manifested to a degree of 10 percent or more within one 
year from the date of separation from service.

2.  The Veteran is currently service-connected for:  PTSD, rated 
as 50 percent disabling; bilateral hearing loss, rated as 30 
percent disabling; asthma, rated as 30 percent disabling; 
residuals of a right elbow injury, post operative, rated as 20 
percent disabling; and, bilateral tinnitus, rated as 10 percent 
disabling.  His total combined rating is 80 percent.

3.  The Veteran is currently employed fulltime as a farmer and 
cattle raiser.

4.  The March 2010 VA examiner determined that the Veteran's 
service-connected disabilities do not preclude him from 
maintaining substantially gainful employment.  

5.  The Veteran separated from active service in October 1963; he 
did not raise a claim of entitlement to service connection for 
PTSD within one year of discharge.

6.  On March 9, 2001, the Veteran first raised a claim of 
entitlement to service connection for PTSD.

7.  In a September 2006 rating decision, service connection for 
PTSD was granted, effective March 9, 2001.

8.  No communication or medical record prior to March 9, 2001, 
may be interpreted as an informal claim of entitlement to service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's hypertension is not 
established.  38 U.S.C.A. §§ 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2010).

3.  The criteria for an effective date prior to March 9, 2001, 
for the award of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The Veteran seeks service connection for hypertension.  

At the outset, the Board will first address three theories of 
presumptive service connection available for this claim.  

First, the Veteran contends that his hypertension is due to in-
service herbicide exposure.  Presumptive service connection may 
be granted under 38 U.S.C.A. 
§ 1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) for certain 
disorders associated with in-service herbicide agent exposure.  
However, hypertension is not included as a disease eligible for 
such presumptive service connection under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e).  Thus, service connection for 
hypertension is not warranted on this basis.

Second, certain diseases, chronic in nature, may be presumed to 
have been incurred in service, if the evidence shows that the 
disease became manifest to a degree of 10 percent or more within 
one year from separation from active service, even though there 
is no evidence of the disease during service.  38 U.S.C.A. §§ 
1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Hypertension has 
been identified as a chronic disease subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).  However, the 
Board finds that the Veteran is not entitled to presumptive 
service connection for hypertension.  The earliest post-service 
medical treatment records are dated from 1988, and the Veteran 
was separated from active duty in October 1963.  Because no 
diagnosis of hypertension was made within one year of the 
Veteran's service separation, the presumption for service 
connection for chronic diseases does not apply.

Third, service connection may be awarded for a "chronic" 
condition when (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption period 
under 38 C.F.R. § 3.307, and the Veteran presently has the same 
condition); or (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and medical evidence relates the symptomatology to the 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

To address this issue, the Board remanded this claim in May 2009 
for a VA examination.  The March 2010 VA examiner, following a 
review of the Veteran's claims file and a physical examination of 
the Veteran, determined that it is less than likely as not that 
the Veteran's hypertension manifested within one year of the 
Veteran's discharge from the military.  The VA examiner's 
rationale was that the Veteran had a single elevated blood 
pressure reading of 140/80 during service in October 1961; 
hypertension was not diagnosed at that time.  His readings before 
and after this reading were normal.  The STRs do not contain 
complaints of or treatment for hypertension.  Additionally, VA 
Medical Center (VAMC) records indicate that the Veteran began 
taking his hypertension medication at age 26, which would have 
been in 1968, 4-5 years post-service.  Further, the VA examiner 
notes that the Veteran initially stated that his hypertension 
began post-service, and then reported that it started in Vietnam 
during his military service.  The evidence of record as described 
above demonstrates that hypertension was not diagnosed in 
service.  The Veteran has indicated in testimony and to his 
examining doctors that he could not remember when his 
hypertension started.  In light of his inconsistent memory on 
this point, and the evidence of record showing neither treatment 
of diagnosis of hypertension prior to 1968, the Board finds that 
further discussion of presumptive service connection is not 
required.  There is no basis for an award of service connection 
based upon a showing of continuity of symptomatology after 
discharge, since several years had passed since service discharge 
before he received a diagnosis or treatment.  The absence of 
treatment during this time period weighs against the Veteran, as 
it shows he did not have chronic hypertension since service.  
Service connection is not warranted on a presumptive basis or on 
the basis of a continuity of symptomatology showing that the 
Veteran had a chronic condition since his service.   

During his October 2006 hearing, the Veteran contended primarily, 
as to his claim for service connection for hypertension, that 
hypertension was secondary to his service-connected PTSD.  
Nonetheless, the Board must address both direct and secondary 
service connection as to this claim.

To establish direct service connection, the record must contain:  
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131.

Here, a current diagnosis has been established.  On VA 
examination in March 2008 the Veteran was diagnosed with 
essential hypertension.

In regards to an in-service incurrence, the March 2010 VA 
examiner, following a review of the Veteran's claims file and a 
physical examination of the Veteran, determined that it is less 
than likely as not that the Veteran's hypertension manifested 
during the Veteran's active military service.  The VA examiner's 
rationale was that the Veteran had a single elevated blood 
pressure reading of 140/80 during service in October 1961.  His 
readings before and after this reading were normal.  The STRs do 
not contain complaints of or treatment for hypertension.  
Additionally, VAMC records indicate that the Veteran began taking 
his hypertension medication at age 26, which would have been in 
1968, 4-5 years post-service.  Further, the VA examiner notes 
that the Veteran initially stated that his hypertension began 
post-service, and then reported that it started in Vietnam during 
his military service.  There is no positive evidence to the 
contrary of this opinion in the claims file.  For all of these 
reasons, service connection on a direct basis is not warranted.

Turning to the issue of secondary service connection, in order to 
prevail under this theory of entitlement there must be: (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In addition, the regulations provide that service connection is 
warranted for a disability that is aggravated by, proximately due 
to, or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310.  Any additional impairment of earning capacity 
resulting from an already service-connected condition, regardless 
of whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be considered 
a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), 
any increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.

In reaching this determination as to aggravation of a nonservice-
connected disability, consideration is required as to what the 
competent evidence establishes as the baseline level of severity 
of the nonservice-connected disease or injury (prior to the onset 
of aggravation by service- connected condition), in comparison to 
the medical evidence establishing the current level of severity 
of the nonservice- connected disease or injury.

These findings as to baseline and current levels of severity are 
to be based upon application of the corresponding criteria under 
the Schedule for Rating Disabilities (38 C.F.R. part 4) for 
evaluating that particular nonservice- connected disorder.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more 
favorable to the Veteran.  See generally VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

Here, it is undisputed that the Veteran holds a current diagnosis 
of hypertension and that he is service-connected for PTSD.  
However, the only nexus opinions of record on the issue of 
secondary service connection are negative.  The May 2007 and 
March 2008 VA examiners, after reviewing the claims file and 
examining the Veteran, determined that the Veteran's hypertension 
is not likely due to his service-connected PTSD because there is 
no etiological relationship between the two conditions.  There is 
no positive evidence to the contrary of this opinion in the 
claims file.  As such, service connection on a secondary basis is 
also not warranted.

In reaching these decisions the Board has considered the 
Veteran's arguments in support of his assertions that his 
hypertension is related to his active military service.  However, 
the resolution of an issue that involves medical knowledge, such 
as the diagnosis of a disorder and the determination of medical 
etiology, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of the disorder or symptoms of the 
disorder subject to lay observation.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disorder even where not 
corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, hypertension requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions on 
etiology.  As noted above, his memory as to when he was diagnosed 
with hypertension is unreliable, and does not jive with the 
contemporaneous medical record.  

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for hypertension is not 
warranted.

TDIU Claim

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service- connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  To meet the requirement of "one 60 percent disability" 
or "one 40 percent disability," the following will be considered 
as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).
Based on this record and evidence, it is clear that the Veteran 
meets the percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  The Veteran is currently 
service-connected for:  PTSD, rated as 50 percent disabling; 
bilateral hearing loss, rated as 30 percent disabling; asthma, 
rated as 30 percent disabling; residuals of a right elbow injury, 
post operative, rated as 20 percent disabling; and, bilateral 
tinnitus, rated as 10 percent disabling.  By way of application 
of the combined ratings table, the Veteran's combined rating is 
80 percent.  38 C.F.R. § 4.25.  

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  

He has claimed that he receives benefits from the Social Security 
Administration (SSA).  An award letter from that agency indicated 
that his award is based upon a back disorder (discogenic and 
degenerative) and that his secondary disorder is a mood disorder.  
As service connection is not in effect for a back condition, this 
disability cannot be considered in a determination of whether a 
total rating is warranted.  

The Board finds that the Veteran's service-connected disabilities 
do not render him unable to obtain or maintain substantially 
gainful employment.  In March 2010, the Veteran was provided a VA 
compensation examination.  At this examination, the Veteran 
indicated that he was currently employed full-time as a farmer 
and a cattle raiser.  The Veteran did not tell the VA examiner 
that being a farmer was a hobby, and the VA examiner did not 
conclude that farming was a hobby for the Veteran.  Instead, 
farming was determined at the VA examination to be the Veteran's 
full-time employment.  The Veteran stated that during the past 12 
months he had not lost any time from work due to his service-
connected disabilities.  The VA examiner examined the Veteran, 
reviewed the claims file, and considered the medical literature 
before arriving at his conclusion.  He found that the statements 
made by the Veteran and his wife with regard to the Veteran's 
daily activities contradicted his claim that he was unable to 
work.  The VA examiner determined that the Veteran's service-
connected disabilities do not preclude him from performing 
substantially gainful employment.  There is no positive evidence 
to the contrary of this opinion. 

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements, including testimony 
presented at a personal hearing.  

Specifically, during the October 2006 hearing, the Veteran 
testified that he was unemployable due to his service-connected 
disabilities.  The Veteran also indicated that while he raised 
hogs and cattle, this was a form of mental health and upkeep of 
the farm.  The Veteran testified that raising cattle was not done 
for sustenance.  In a September 2010 statement, the Veteran 
indicated that he was unable to hold a substantial job for years 
and explained that he was not employed as a cattle rancher.  The 
Veteran asserted that he had a few cows and his children and 
grandchildren helped him care for them, but the Veteran described 
this as a "hobby."

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit has 
held that lay evidence is one type of evidence that must be 
considered, and that competent lay evidence can be sufficient in 
and of itself.  Buchanan, 451 F.3d at 1335.  

Although the Veteran is competent to report that his service-
connected disabilities render him unemployable, the Board must 
still weigh his lay statements against the medical evidence of 
record.  See Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  In 
making this credibility determination, the Board does not find 
the Veteran's statements concerning his employability to be 
credible, since the March 2010 VA examiner considered the 
Veteran's farming in forming his opinion that the Veteran's 
service-connected disabilities did not prevent him from 
employment.  Specifically, the VA examiner found that the 
statements made by the Veteran and his wife with regard to the 
Veteran's daily activities contradicted his claim that he was 
unable to work.  In other words, the VA examiner found that the 
activities that the Veteran was performing in furtherance of his 
farming included activities that the Veteran could perform in an 
employment setting.  If the Veteran's service-connected 
disabilities did not prevent him from completing the tasks 
required for farming, then his service-connected disabilities 
would not prevent him from employability.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997) (holding that the credibility of 
lay evidence can be affected and even impeached by inconsistent 
statements, internal inconsistency of statements, inconsistency 
with other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire for 
monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.")  Rather, the Veteran's statements are found 
to be incredible because they are inconsistent with the evidence 
of record.  There is no evidence to the contrary of the VA 
examiner's opinion.

For these reasons and bases, the Board places greater probative 
value on the medical evidence, which shows that the Veteran's 
service-connected disabilities do not render him unable to obtain 
or maintain substantially gainful employment, than the Veteran's 
own statements in support of his claim.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to a TDIU.  And as the 
preponderance of the evidence is against his claim, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

Earlier Effective Date Claim

A September 2006 rating decision granted entitlement to service 
connection for PTSD, effective March 9, 2001.  The Veteran 
contends that he is entitled to an earlier effective date for 
this award of service connection.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be on the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400, 3.400(b)(2) (2010).

The effective date of an evaluation and award of compensation on 
an original claim for compensation will be the day following 
separation from active duty service or the date entitlement arose 
if claim is received within 1 year after separation from service; 
otherwise, date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

In the present case, the Veteran separated from active service in 
October 1963.  The Veteran did not submit a claim of entitlement 
to service connection for PTSD within one year from his 
discharge.  Therefore, assignment of an effective date back to 
the day following discharge is not possible.

Rather, the Veteran first raised a service connection claim for 
PTSD on March 9, 2001.  That claim was granted in a September 
2006 rating decision.  The award was effective as of March 2001, 
the date of claim.

Again, because the Veteran did not apply for service connection 
for PTSD within one year of separation from service, an effective 
date back to the day following discharge is not possible.  
Instead, the appropriate effective date is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2).  As already discussed, a 
document received at the RO on March 9, 2001, requests service 
connection for PTSD.  Thus, that date serves as the date of 
claim.

Although the evidence of record does not reveal an exact date 
upon which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the March 
9, 2001, date selected by the RO is the earliest possible 
effective date.  The reason for this is that, if the entitlement 
arose prior to March 9, 2001, then the date of claim would be the 
later of the two, and hence the correct effective date as 
provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that 
the entitlement occurred after March 9, 2001, would not entitle 
the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record 
prior to March 9, 2001, could serve as an informal claim in order 
to entitle the Veteran to an earlier effective date.  In this 
regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  38 
C.F.R. 
§ 3.155 (2010).  After reviewing the record, the Board concludes 
that there are no testimonial documents submitted prior to March 
9, 2001, indicating an intent to file a claim of entitlement to 
service connection for PTSD.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's PTSD claim was not pre-
dated by an adjudication of the type cited in 38 C.F.R. § 
3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claim, be it formal or informal, of 
entitlement to service connection for PTSD was filed earlier than 
March 9, 2001.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, the 
fact that the Veteran received treatment for PTSD in 1998, as he 
has repeatedly has pointed out, does not provide a basis for an 
earlier effective date award.  As noted, he did not file a formal 
or informal claim for benefits.  His treatment does not provide 
the basis for an informal claim because service connection was 
not in effect in 1998 as required to take advantage of the 
provisions under 38 C.F.R. § 3.15.   

In sum, the presently assigned effective date of March 9, 2001, 
is appropriate and there is no basis for an award of service 
connection for PTSD prior to that date.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2001, June 2003, November 2004, October 2006, December 
2006, January 2007, April 2007, July 2008, June 2009, December 
2009, and February 2010 provided the Veteran with an explanation 
of the type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by him 
and what evidence the VA would attempt to obtain on his behalf.  
The October 2006, January 2007, April 2007, July 2008, and June 
2009 letters also provided the Veteran with information 
concerning the evaluations and effective dates that could be 
assigned should service connection be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

Some of the Veteran's duty-to-assist letters were not provided 
before the initial adjudication of his claims.  However, after he 
was provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently readjudicated.  
He has not claimed any prejudice as a result of the timing of the 
letters, and the Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
After VA provided this notice, the Veteran communicated on 
multiple occasions with VA, without informing it of pertinent 
evidence.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and to 
respond to VA notices.  For all of these reasons, the Board 
concludes that the appeal may be adjudicated without a remand for 
further notification.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and providing 
an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues have been obtained.  His STRs and post-
service treatment records, including his records from the Social 
Security Administration (SSA), have been obtained.  He was 
afforded the opportunity for a personal hearing.  The Board does 
not have notice of any additional relevant evidence that is 
available but has not been obtained.  He has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.




ORDER

The claim of entitlement to service connection for hypertension 
is denied.

The claim of entitlement to a TDIU is denied.

Entitlement to an effective date earlier than March 9, 2001, for 
an award of service connection for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


